department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date date xkkkkxxxkxkk xxkxkxkkkkk xxkxxxxxkkx xxkxkkkkkkk uniform issue list legend w n u o w u o i dear this is in response to your ruling requests as to the federal tax consequences of the proposed transactions under the internal_revenue_code and federal tax regulations facts you are an organization recognized as exempt under sec_501 of the internal_revenue_code code and an organization described in sec_501 as a voluntary employees' beneficiary association veba you represent that you received a favorable tax-exempt status under sec_501 of the code on date you provide medical life dental and sickness benefits to employees of your participating members employers individually as the employer and collectively as the employers the employers are in the a industry located in the northern part of state z your participating employers are members of the sponsoring trade_association known as b you represent that in the summer of b sent you notice that it plans to end its sponsorship b also required the employers to seek alternate insurance arrangements and as of date all of the employers had arranged alternative healthcare coverage for their employees as a result there are no remaining employers in the veba you now plan to wind up and terminate the veba pursuant to article ix sec_2 of your trust document trust upon the veba’s termination the trustee shall apply any remaining assets toward keeping in force xxxxkxxxkxxxkxxxkkxxkkxkkakkk the plan policy or policies held at termination for such a period as the contributions shall serve or toward such other purposes as in the opinion of the trustees shall be consistent with the purpose of this trust you represent that the trust assets the fund balance that you will transfer to the employers upon your termination were derived from exempt_function_income you represent that you do not plan to distribute to the employers any of the fund balance remaining after payment of administrative expenses rather you will require each employer to enter into a written_agreement agreement under the agreement you will determine how much of the fund balance is allocable to each employer the agreement will stipulate that employers shall use any portion of the fund balance allocable to them to provide veba benefits as provided under sec_501 of the code you submitted a copy of the agreement pursuant to the agreement a b c d e each employer understands that after you terminate the veba and pay expenses resulting thereof you are permitted solely to use fund balance to continue to provide their employees with sec_501 of the code benefits until the fund balance is exhausted the employers have no legal right to a reversion of assets under the code or the agreement you will use the fund balance to pre-pay employee_benefits permitted under sec_501 each employer must represent that it has in place a plan that will provide its employees with the benefits permitted within the perimeters of sec_501 of the code and sec_1_501_c_9_-3 of the income_tax regulations regulations each employer must submit proof of such plan each employer must also consent that either you or the internal_revenue_service service may require such employer to produce copies of such plan toenable you to pre-pay the group plans the employers will set up each employer must submit information about the group plan and the cost of the group plan upon your receipt and verification of the group plan’s information you will draw a check in the name of the group plan and mail the check to the employer who will then forward the check to the group plan each employer shall not administer benefit s payment arrangements that will bestow disproportionate benefit s to officers shareholders or other highly paid employees of the employer if an employer's contribution to the veba included contributions by an employer's employees the employer agrees that during the successor coverage period represented by your distribution no further contribution shall be required of the employees the employer may also reimburse the employees any amount s attributable to employee premium payments as far as the employer still has records reasonably accounting for such employee contributions and the employee expenditures_for medical benefits described in sec_213 of the code if possible f each employer understands that the service can audit any employer to make certain that the employer applied its share of the fund balance to pay benefit s consistent xxxxxxxxxkxxxxkxxxkkxkx xk kk with the terms and provisions of the agreement the internal_revenue_code and this private_letter_ruling g each employer understands that you plan to terminate and wind up by date and if any employer fails to comply with the agreement such an employer will forfeit any claim to the fund balance you represent that you plan to use an objective method to determine the amount of the fund balance allocable to each employer pursuant to this objective method you shall a b c determine the fund balance after payment of administrative expenses allocate the fund balance by line of coverage ie medical life dental sickness and accident using the total contributions to veba as the denominator and the contributions by line of coverage as the numerator and determine the employers’ share of the fund balance per line of coverage using total contributions as the denominator and the employers’ respective contributions as the numerator finally in a draft letter that you plan to send to the employers you stated to the employers the trust cannot make payment to your company directly however the letter_ruling obtained by the trust allows the trust to pre-pay your insurance plan obligations for up to the amount of the identified rebate amount you represent that if you are unable to locate an employer or an employer fails to respond or timely agree to the agreement you reserve the right to allocate the share of the fund balance allocable to a nonresponsive employer to the other employers rulings requested the proposed transactions will not adversely affect your tax-exempt status as an organization described under sec_501 of the code the proposed transactions will not result in the imposition of tax on the employers under sec_4976 of the code transfers will not result in your incurring unrelated_business_taxable_income under sec_511 of the code law sec_501 of the code provides for the exemption from federal_income_tax of voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual xxxxxkxkxkxxkxxkxkxkxxkxkxaxkx kkk sec_1_501_c_9_-1 of the regulations provides that for an organization to be described in sec_501 of the code it must be an employees' association membership in the association must be voluntary the organization must provide for the payment of life sick accident or other_benefits to its members and there can be no inurement other than by payment of permitted benefits to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-4 of the regulations provides generally that no part of the net_earnings of an employees' association may inure to the benefit of any private_shareholder_or_individual other than through the payment of benefits permitted by sec_1_501_c_9_-3 sec_1_501_c_9_-4 of the regulations provides that it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_501 any assets remaining in the association after satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits within the meaning of sec_1_501_c_9_-3 pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer sec_4976 of the code imposes a excise_tax if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year sec_4976 of the code provides that for purposes of subsection a the term disqualified_benefit means any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code provides that in the case of an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with modifications sec_512 of the code provides that in the case of an organization described in paragraph or of sec_501 exempt_function_income includes all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization computed as if the organization were subject_to sec_512 which is set-aside to provide for the payment of life sick accident or other_benefits including reasonable costs of administration directly connected with its exempt_purpose sec_512 of the code provides that generally for organizations described in paragraph or of sec_501 a set-aside may be taken into account under subparagraph b only to the extent that such set-aside does not result in an amount of assets set_aside in excess of the account limit determined under sec_419a without regard to subsection f thereof for the taxable_year not taking into account any reserve described in sec_419a for post-retirement medical benefits xxxxxxxxxxxxxxxxxxxxxxx analysis you have requested a ruling on whether the proposed transactions will adversely affect your tax-exempt status as an organization described under sec_501 of the code pursuant to sec_1_501_c_9_-4 of the regulations it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_501 any assets remaining in the association after satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits within the meaning of sec_1_501_c_9_-3 pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer you represent that after you terminate the veba and pay administrative expenses and liabilities the remaining fund balance of the veba will be used to pre-pay group plans that will benefit the employees each employer must provide to you information about the group plan it has secured for its employees and the group plan’s costs upon your receipt and verification of the information regarding an employer’s group plan and its cost you will draw a check in the group plan's name not that of the employer and mail the check to the employer the employer upon receipt of the check will forward the check to the group plan in order for an employer to receive an allocable share of the fund balance it must enter into the agreement with you the agreement provides that no assets of the veba will revert back to any employer and each employer must make certain that the group plan can only provide benefits permitted under sec_501 of the code and sec_1_501_c_9_-3 of the regulations each employer must also agree that there will be no disproportionate benefits to officers shareholders or other highly compensated employees of the employers thus because you will use the fund balance to pre-pay the group plans the employers secured to provide veba benefits permitted under sec_501 of the code with no disproportionate benefit inuring to any person and because none of the veba’s assets will revert back to any employer we conclude that this transaction will not adversely jeopardize your tax-exempt status under sec_501 second you have requested a ruling on whether the proposed transactions will result in the imposition of tax on the employers under sec_4976 of the code pursuant to sec_4976 of the code a excise_tax shall be imposed if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year sec_4976 of the code provides that for purposes of subsection a the term disqualified_benefit means any portion of a welfare_benefit_fund reverting to the benefit of the employer further you represent that each employer must obtain a group plan that will provide solely benefits permitted under sec_501 of the code the employers will submit information including costs of maintaining the group plans to you after your verification of the group plans’ information and costs you will draw checks in the name of the group plans not the employers to cover the costs of the group plans you will mail the checks to the employers and the employers will forward the checks to the group plans you will follow this procedure until the fund balance allocable to each employer is exhausted you represent that as a result of this procedure you will pay no money directly to the employers you further represent that no xxxxxxxxxxxxxkxxkxkxkxkxkxkxk assets will revert to any employer thus because no employer will receive a disqualified_benefit the proposed transactions will not result in the imposition of tax on the employers under sec_4976 finally you have requested a ruling on whether the transfers will result in your incurring unrelated_business_taxable_income under sec_511 of the code you represent that the fund balance after payment of administrative expenses is exempt_function_income and does not constitute unrelated_trade_or_business income pursuant to sec_512 of the code in the case of an organization described in sec_501 unrelated_business_taxable_income does not include any exempt_function_income computed with modifications because the fund balance is exempt_function_income and not unrelated_business_taxable_income under sec_512 of the code it would not be subject_to unrelated_business_income taxation under sec_511 rulings based on the information submitted we rule as follows the proposed transactions will not adversely affect your tax-exempt status as an organization described under sec_501 of the code the proposed transactions will not result in the imposition of tax on the employers under sec_4976 of the code transfers will not result in your incurring unrelated_business_taxable_income under sec_511 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it provides that it may not be used or cited by others as precedent sec_6110 of the code this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter mxxkaxkkk kkk kk kkk kkk kok in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore r lieber manager exempt_organizations technical group enclosure notice
